DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1. Claims 1, 13-19 are objected to because of the following informalities.

a. Claim 1 should be replaced as, “A free-space optical signal alignment and transmission device, comprising an optical engine and a collimating lens module that are connected, wherein the optical engine is configured to convert an electrical signal into an optical signal; the collimating lens module is configured to collimate the optical signal transmitted from the optical engine and then send the collimated signal to free space for transmission; the collimating lens module is further configured to shape the optical signal received from the free space and then send the shaped signal to the optical engine; and the optical engine is further configured to convert the optical signal into [an] the electrical signal; the optical engine comprises a base board, and a laser driver chip, a laser, a lens array module, a photodiode, and an electrical signal amplifier chip that are provided on the base board; [an] the electrical signal externally loaded with information is input into the laser driver chip, and the laser driver chip drives the laser to emit light; the lens array module is configured to collimate or totally reflect the optical signal, or to collimate the optical signal and make it straightly pass through; and the collimating lens module collimates the optical signal transmitted from 

b. Claim 13 should be replaced as follows, “A free-space optical signal alignment and transmission system, comprising a driver controller and at least one information transceiver chip, wherein the free-space optical signal alignment and transmission device according to claim 1 is disposed on the information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the driver controller controls the transceiving transfer switch to perform a state switch; the laser driver chip drives the laser to convert [an] the electrical signal into [an] the optical signal; then the optical signal refracts or straightly passes through the lens array module, enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission; and the collimating lens module collimates the optical signal, and sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, enters the photodiode, and is converted by the photodiode into an electrical signal; the electrical signal is sent to the 

c. Claim 14 should be replaced as follows, “ A free-space optical signal alignment and transmission system, comprising a driver controller and at least one information transceiver chip, wherein the free-space optical signal alignment and transmission device according to claim 2 is disposed on the information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the driver controller controls the transceiving transfer switch to perform a state switch; the laser driver chip drives the laser to convert [an] the electrical signal into [an] the optical signal; then the optical signal refracts or straightly passes through the lens array module, enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission; and the collimating lens module collimates the optical signal, and sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, enters the photodiode, and is converted by the photodiode into an electrical signal; the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal”. Appropriate correction is required to make the claim clearer. 

[an] the electrical signal into [an] the optical signal; then the optical signal refracts or straightly passes through the lens array module, enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission; and the collimating lens module collimates the optical signal, and sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, enters the photodiode, and is converted by the photodiode into an electrical signal; the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal”. Appropriate correction is required to make the claim clearer. 

e. Claim 16 should be replaced as follows, “A free-space optical signal alignment and transmission system, comprising a driver controller and at least one information transceiver chip, wherein the free-space optical signal alignment and transmission device according to claim 4 is disposed on the information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the [an] the electrical signal into [an] the optical signal; then the optical signal refracts or straightly passes through the lens array module, enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission; and the collimating lens module collimates the optical signal, and sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, enters the photodiode, and is converted by the photodiode into an electrical signal; the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal”. Appropriate correction is required to make the claim clearer. 

f. Claim 17 should be replaced as follows, “A free-space optical signal alignment and transmission system, comprising a driver controller and at least one information transceiver chip, wherein the free-space optical signal alignment and transmission device according to claim 5 is disposed on the information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the driver controller controls the transceiving transfer switch to perform a state switch; the laser driver chip drives the laser to convert [an] the  electrical signal into [an] the  optical signal; then the optical signal refracts or straightly passes through the lens array module, enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission; and the collimating lens module collimates the optical 

g. Claim 18 should be replaced as follows, “ A free-space optical signal alignment and transmission system, comprising a driver controller and at least one information transceiver chip, wherein the free-space optical signal alignment and transmission device according to claim 6 is disposed on the information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the driver controller controls the transceiving transfer switch to perform a state switch; the laser driver chip drives the laser to convert [an] the electrical signal into [an] the optical signal; then the optical signal refracts or straightly passes through the lens array module, enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission; and the collimating lens module collimates the optical signal, and sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, enters the photodiode, and is converted by the photodiode into an electrical signal; the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the 
h. Claim 19 should be replaced as follows, “ A free-space optical signal alignment and transmission system, comprising a driver controller and at least one information transceiver chip, wherein the free-space optical signal alignment and transmission device according to claim 7 is disposed on the information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the driver controller controls the transceiving transfer switch to perform a state switch; the laser driver chip drives the laser to convert [an] the  electrical signal into [an] the  optical signal; then the optical signal refracts or straightly passes through the lens array module, enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission; and the collimating lens module collimates the optical signal, and sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, enters the photodiode, and is converted by the photodiode into an electrical signal; the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal”. Appropriate correction is required to make the claim clearer. 



Claim Interpretation
         
        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1,
a. the optical engine is configured to convert… on line 3;
b. the collimating lens module is configured to collimate… on lines 4, 7.
c. lens array module is configured to collimate…on line 16.

For claim 11,
a. WDM unit is configured to combine …on line 2.

For claim 12,
a. WDM unit configured to combine… on line 2.

For claim 13,
a. the collimating lens module collimates… on line 12.

For claim 14,
a. the collimating lens module collimates… on line 12.

For claim 15,
a. the collimating lens module collimates… on line 12.

For claim 16,
a. the collimating lens module collimates… on line 12.

For claim 17,
a. the collimating lens module collimates… on line 12.

For claim 18,
a. the collimating lens module collimates… on line 12.

For 19,
a. the collimating lens module collimates… on line 12. 



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

a. Optical engine comprises laser driver chip, electrical signal amplifier chip, laser, photodiode, lens array module, and collimated lens module, see figure 1 and figures 2 and 3 for lens array module and for collimating lens module is in the form of one or more condensers, see page 10, lines 12,13.

b. collimating lens module is in the form of one or more condensers, see page 10, lines 12, 13.

c. For lens array module, see figures 2, 3.

d. the WDM unit is formed by multiplexer and demultiplexer, see page 12, lines 10-14.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
           
           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the light path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the light path" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2,3,4,9 and 10 are rejected under 35 USC 103 as being unpatentable over Tzeng et al (US 7146105) in view of Peach et al (US 2014/0241731).
Regarding claim 1, Tzeng discloses a free-space optical signal alignment and transmission device, comprising an optical engine and a collimating lens module that are connected,(free space optical transmission and reception system with collimator, see figure 2) wherein the optical engine is configured to convert an electrical signal into an optical signal;(laser diode 24 converting the received electrical signal into optical signal, see figure 2)  the collimating lens module is configured to collimate the optical signal transmitted from the optical engine and then send the collimated signal to free space for transmission; (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2) and the optical engine is further configured to convert the optical signal into an electrical signal; (photodiode 76 converting the received optical signal into electrical signal, see figure 2);the optical engine comprises a base board, and a laser driver chip, a laser, a lens array module, a photodiode, and an electrical signal amplifier chip that are provided on the base board;(receiving and transmitting optical unit 12 consisting of a laser driver 20, laser diode 24, MEMS mirror assembly 34, photodiode 76, amplifier 80 connected on the receiving and transmitting optical unit 12, see figure 2) an electrical signal externally loaded with information is input into the laser driver chip, (data signal 18 is input to the laser driver 22 from the microcontroller 16, see figure 2) and the laser driver chip drives the laser to emit light; (the laser driver 20 drives the laser diode 24 to emit light, see figure 2) the lens array module is configured to collimate (the collimator and MEMS mirror assembly 34 collimating the transmitted optical signal, see figure 2) or totally reflect the optical signal, or to collimate the optical signal and make it straightly pass through;(Only one of the claim limitation is required to be considered by the Examiner) and the collimating lens module collimates the optical signal transmitted from the optical engine and then sends the collimated signal to the free space for transmission; (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2) and then sends the adjusted signal to the photodiode;(the receiving telescope sending the received optical signal into electrical signal, see figure 2)  the photodiode converts the optical signal into an electrical signal,( (photodiode 76 converting the received optical signal into electrical signal, see figure 2); and then sends the electrical signal to the electrical signal amplifier chip for amplification;( amplifier 80 receiving the electrical signal 78 from the photo diode 76, see figure 2) and a signal output by the electrical signal amplifier chip is sent to an external circuit ;(the amplifier 80 outputting the amplified electrical signal into microcontroller 16, see figure 2).
However Tzeng does not explicitly discloses the collimating lens module is further configured to shape the optical signal received from the free space and then send the shaped signal to the optical engine; the collimating lens module shapes the optical signal received from the free space and then sends the shaped signal to the lens array module; the lens array module adjusts the optical signal transmitted thereto.
In a related field of endeavor, Peach discloses the collimating lens module is further configured to shape the optical signal received from the free space and then send the shaped signal to the optical engine;(transmitting and receiving telescope 24 receiving the free space optical signal and sends the optical signal towards the photodiode 38, see figure 3) the collimating lens module shapes the optical signal received from the free space and then sends the shaped signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) the lens array module adjusts the optical signal transmitted thereto (the reflective assembly 40 including a mirror and circulator 34 (lens array) adjust the received signal and is send to the photodiode, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the signal transmitting and/or receiving telescope of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

Regarding claim 2, Tzeng does not explicitly disclose the free-space optical signal alignment and transmission device according to claim 1, further comprising an optical fiber, wherein the optical engine is connected to the collimating lens module via the optical fiber.

In a related field of endeavor, Peach discloses the free-space optical signal alignment and transmission device according to claim 1, further comprising an optical fiber, wherein the optical engine is connected to the collimating lens module via the optical (the transmitted and received optical signal is connected to the lens array module using an optical fiber 32, see figures 10, 11).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical fiber of Peach with Tzeng to provide an alternative way of transmitting and receiving optical signals and the motivation is to provide medium for transmission/reception of optical signals.

Regarding claim 3, Tzeng discloses the free-space optical signal alignment and transmission device according to claim 1, wherein the lens array module is formed by one (MEMS mirror assembly 34 (single lens), see figure 2) or multiple lenses. (Only one of the claim limitation is required to be considered by the Examiner) 

Regarding claim 4, Tzeng discloses the free-space optical signal alignment and transmission device according to claim 2, wherein the lens array module (MEMS mirror assembly 34 (single lens), see figure 2) is formed by one or multiple lenses. (Only one of the claim limitation is required to be considered by the Examiner).

(the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2).
However Tzeng does not explicitly disclose wherein when the lens array module is formed by one lens and is used to make the light path straightly pass through, the lens has a fourth surface and a fifth surface; the optical signal that is sent out enters the lens through its fourth surface, is transmitted out of the lens through the fifth surface, and directly enters the lens through its fifth surface, is transmitted out of the lens through the fourth surface, and enters the photodiode.

In a related field of endeavor, Peach discloses wherein when the lens array module is formed by one lens and is used to make the light path straightly pass through the lens has a fourth surface and a fifth surface,(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3); the optical signal that is sent out enters the lens through its fourth surface, is transmitted out of the lens through the fifth surface,(the transmitted optical signal 26 is send to the mirror 40 through its fourth surface and is transmitted out through the fifth surface, see figure 3) and directly enters the lens through its fifth surface, is transmitted out of the lens through the fourth surface, and enters the photodiode (the received optical signal enters the mirror 40 through its fifth surface and the leaves the mirror through the fifth surface and further enters the photodiode 38, see figure 3).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

Regarding claim 10, Tzeng discloses the free-space optical signal alignment and transmission device according to claim 4, the collimating lens module; and the optical signal collimated by the collimating lens module (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2).
However Tzeng does not explicitly disclose wherein when the lens array module is formed by one lens and is used to make the light path straightly pass through, the lens has a fourth surface and a fifth surface; the optical signal that is sent out enters the lens through its fourth surface, is transmitted out of the lens through the fifth surface, and directly enters the lens through its fifth surface, is transmitted out of the lens through the fourth surface, and enters the photodiode.

(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3); the optical signal that is sent out enters the lens through its fourth surface, is transmitted out of the lens through the fifth surface,(the transmitted optical signal 26 is send to the mirror 40 through its fourth surface and is transmitted out through the fifth surface, see figure 3) and directly enters the lens through its fifth surface, is transmitted out of the lens through the fourth surface, and enters the photodiode (the received optical signal enters the mirror 40 through its fifth surface and the leaves the mirror through the fifth surface and further enters the photodiode 38, see figure 3). (Motivation same as claim 9).

Claims 5, 6, 7 and 8 are rejected under 35 USC 103 as being unpatentable over Tzeng et al (US 7146105) in view of Peach et al (US 2014/0241731) and further in view of Son et al (US 2018/0306985).
Regarding claim 5, Tzeng discloses the free-space optical signal alignment and transmission device according to claim 3, enters the collimating lens module; and the optical signal collimated by the collimating lens module(the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2).


In a related field of endeavor, Son discloses wherein when the lens array module is formed by one lens and is used to refract a light path; the lens has a first surface, a second surface, and a third surface; ;(lens 230 in the form of prism 230 for refracting the light path received from the light source, wherein the prism 230 has first, second and third surface, see figure 2 as reproduced below) the optical signal that is sent out enters the lens through its first surface, is refracted by the second surface and transmitted out of the lens through the third surface, (the optical signal enters the prism 230 through first surface, further refracted by second surface and is transmitted out through the third surface, see figure 2 as reproduced below) and then enters the lens through its third surface, is refracted by the second surface and transmitted out of the lens through the first surface, and then enters the photodiode (the received optical signal enters the prism 270 through its third surface, further refracted by second surface and then then is transmitted out through the third surface to be received by the photodiode 290, see figure 2 as reproduced below).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prism for transmission/reception of optical signals of Son with Tzeng and Peach to provide alignment of the transmitted and received optical signals using few passive optical alignments and the motivation to minimize the number passive optical components. 


    PNG
    media_image1.png
    362
    647
    media_image1.png
    Greyscale

Regarding claim 6, Tzeng discloses the free-space optical signal alignment and transmission device according to claim 4, enters the collimating lens module; and the optical signal collimated by the collimating lens module (the collimator sending the optical signal into free space for transmission using the transmitting telescope, see figure 2).
However the combination of Tzeng and Peach does not explicitly disclose wherein when the lens array module is formed by one lens and is used to refract a light path, the lens has a first surface, a second surface, and a third surface; the optical signal that is sent out enters the lens through its first surface, is refracted by the second surface and transmitted out of the lens through the third surface, and then enters the lens through its third surface, is refracted by the second surface and transmitted out of the lens through the first surface, and then enters the photodiode.

In a related field of endeavor, Son discloses wherein when the lens array module is formed by one lens and is used to refract a light path; the lens has a first surface, a second surface, and a third surface; ;(lens 230 in the form of prism 230 for refracting the light path received from the light source, wherein the prism 230 has first, second and third surface, see figure 2 as reproduced below) the optical signal that is sent out enters the lens through its first surface, is refracted by the second surface and transmitted out of the lens through the third surface, (the optical signal enters the prism 230 through first surface, further refracted by second surface and is transmitted out through the third surface, see figure 2 as reproduced below) and then enters the lens through its third surface, is refracted by the second surface and transmitted out of the lens through the first surface, and then enters the photodiode (the received optical signal enters the prism 270 through its third surface, further refracted by second surface and then then is transmitted out through the third surface to be received by the photodiode 290, see figure 2 as reproduced below). (Motivation same as claim 5).


    PNG
    media_image1.png
    362
    647
    media_image1.png
    Greyscale


Regarding claim 7, the combination of Tzeng and Peach does not explicitly disclose the free-space optical signal alignment and transmission device according to claim 5, wherein an included angle between the second surface of the lens and an incident direction of the optical signal is 45°.

 ;(the angle between the second surface and the incident light is 45 degree (sum of total angles in a triangle is 180 degree) and as seen in figure 2 one angle is 90 degree and sum of other two angles is 90 degrees see figure 2 as reproduced below). Official notice is taken that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that the in case of isosceles right angle triangle as in case of figure 2 as reproduced below the other two angles 45 degree each. (Motivation same as claim 5).




    PNG
    media_image2.png
    376
    647
    media_image2.png
    Greyscale


Regarding claim 8, the combination of Tzeng and Peach does not explicitly disclose the free-space optical signal alignment and transmission device according to claim 6, wherein an included angle between the second surface of the lens and an incident direction of the optical signal is 45°.
In a related field of endeavor, Son discloses the free-space optical signal alignment and transmission device according to claim 6, wherein an included angle between the second surface of the lens and an incident direction of the optical signal is 45°;(the angle between the second surface and the incident light is 45 degree (sum of total angles in a triangle is 180 degree) and as seen in figure 2 one angle is 90 degree and sum of other two angles is 90 degrees see figure 2 as reproduced below). Official notice is taken that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that the in case of isosceles right angle triangle as in case of figure 2 as reproduced below the other two angles 45 degree each. (Motivation same as claim 5).


    PNG
    media_image2.png
    376
    647
    media_image2.png
    Greyscale




Claims 11 and 12 are rejected under 35 USC 103 as being unpatentable over Tzeng et al (US 7146105) in view of Peach et al (US 2014/0241731 and further in view of Gayrard et al (US 2015/0110491).
Regarding claim 11, the combination of Tzeng and Peach does not explicitly disclose the free-space optical signal alignment and transmission device according to claim 1, further comprising a WDM unit, configured to combine multiple paths of optical signals output by the optical engine on one path for transmission, and further configured to split the received one path of optical signal into multiple paths for transmission.

(optical transmission and reception device consisting of WDM unit 31 and 62, see figures 3 and 6) configured to combine multiple paths of optical signals output by the optical engine on one path for transmission,(WDM unit 31 for multiplexing (combining) the plurality of optical signal path into one output signal 32 for transmission, see figure 3) and further configured to split the received one path of optical signal into multiple paths for transmission (WDM unit 62 for demultiplexing (splitting) the received optical signal 61 into multiple paths for transmission, see figure 6).


Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the WDM unit of Gayrard with Tzeng and Peach to provide multiplexing and/or demultiplexing of plurality of light wavelengths and the motivation is to provide increased capacity for data transmission.

Regarding claim 12 the combination of Tzeng and Peach does not explicitly disclose the free-space optical signal alignment and transmission device according to claim 2, further comprising a WDM unit, configured to combine multiple paths of optical signals output by the optical engine on one path for transmission, and further configured to split the received one path of optical signal into multiple paths for transmission.

In a related field of endeavor, Gayrard discloses the free-space optical signal alignment and transmission device according to claim 2, further comprising a WDM unit (optical transmission and reception device consisting of WDM unit 31 and 62, see figures 3 and 6) configured to combine multiple paths of optical signals output by the optical engine on one path for transmission,(WDM unit 31 for multiplexing (combining) the plurality of optical signal path into one output signal 32 for transmission, see figure 3) and further configured to split the received one path of optical signal into multiple paths for transmission (WDM unit 62 for demultiplexing (splitting) the received optical signal 61 into multiple paths for transmission, see figure 6). (Motivation same as claim 11).
 Claims 13,14,15,16,17, 18 and 19 are rejected under 35 USC 103 as being unpatentable over Tzeng et al (US 7146105) in view of Peach et al (US 2014/0241731) and further in view of Chen et al (US 2003/0053745). 
Regarding claim 13, Tzeng discloses a free-space optical signal alignment and transmission system, comprising a driver controller,(free space optical transmission and reception system with laser driver 20 which is controlled by the microcontroller 16, see figure 2)  and wherein the free-space optical signal alignment and transmission device according to claim 1 is disposed on the driver controller controls the laser driver chip drives the laser to convert an electrical signal into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2) enters the (the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2) and the collimating lens module collimates the optical signal, and enters the photodiode and is converted by the photodiode into an electrical signal; ,(the received signal is send to the photodiode 76 and the photodiode converts the received optical signal into electrical signal; see figure 2) the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal ;(amplifier 80 receiving the electrical signal 78 from the photo diode 76 and amplifies the received signal; see figure 2)

However Tzeng does not explicitly discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.
In a related field of endeavor, Peach discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) then the optical signal refracts or straightly passes through the lens array module ,(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

However the combination of Tzeng and Peach does not explicitly disclose at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.

In a related field of endeavor, Chen discloses at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; (prism 22 (transfer switch) is provided with the inputs 10, 12 and outputs 14 and 16, see figure 1B) the transceiving transfer switch to perform a state switch ;( prism 22 (transfer switch) is switching between the input and output, see figure 1B).


Regarding claim 14, Tzeng discloses a free-space optical signal alignment and transmission system, comprising a driver controller,(free space optical transmission and reception system with laser driver 20 which is controlled by the microcontroller 16, see figure 2)  and wherein the free-space optical signal alignment and transmission device according to claim 2 is disposed on the driver controller controls the laser driver chip drives the laser to convert an electrical signal into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2) enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission;(the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2) and the collimating lens module collimates the optical signal, and enters the photodiode and is converted by the photodiode into an electrical signal; ,(the received signal is send to the photodiode 76 and the photodiode converts the received optical signal into electrical signal; see figure 2) the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the (amplifier 80 receiving the electrical signal 78 from the photo diode 76 and amplifies the received signal; see figure 2)

However Tzeng does not explicitly discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.

In a related field of endeavor, Peach discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) then the optical signal refracts or straightly passes through the lens array module ,(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of 

However the combination of Tzeng and Peach does not explicitly disclose at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.

In a related field of endeavor, Chen discloses at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; (prism 22 (transfer switch) is provided with the inputs 10, 12 and outputs 14 and 16, see figure 1B) the transceiving transfer switch to perform a state switch ;( prism 22 (transfer switch) is switching between the input and output, see figure 1B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prism of Chen with Tzeng and Peach to provide switching of the optical paths between the inputs and the outputs and the motivation is to provide bidirectional communication between the inputs and outputs.
(free space optical transmission and reception system with laser driver 20 which is controlled by the microcontroller 16, see figure 2)  and wherein the free-space optical signal alignment and transmission device according to claim 3 is disposed on the driver controller controls the laser driver chip drives the laser to convert an electrical signal into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2) enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission;(the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2) and the collimating lens module collimates the optical signal, and enters the photodiode and is converted by the photodiode into an electrical signal; ,(the received signal is send to the photodiode 76 and the photodiode converts the received optical signal into electrical signal; see figure 2) the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal ;(amplifier 80 receiving the electrical signal 78 from the photo diode 76 and amplifies the received signal; see figure 2)

However Tzeng does not explicitly disclose then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array 

In a related field of endeavor, Peach discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) then the optical signal refracts or straightly passes through the lens array module ,(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

However the combination of Tzeng and Peach does not explicitly disclose at least one information transceiver chip, information transceiver chip, and the information transceiver 

In a related field of endeavor, Chen discloses at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; (prism 22 (transfer switch) is provided with the inputs 10, 12 and outputs 14 and 16, see figure 1B) the transceiving transfer switch to perform a state switch ;( prism 22 (transfer switch) is switching between the input and output, see figure 1B).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prism of Chen with Tzeng and Peach to provide switching of the optical paths between the inputs and the outputs and the motivation is to provide bidirectional communication between the inputs and outputs.

Regarding claim 16, Tzeng discloses a free-space optical signal alignment and transmission system, comprising a driver controller,(free space optical transmission and reception system with laser driver 20 which is controlled by the microcontroller 16, see figure 2)  and wherein the free-space optical signal alignment and transmission device according to claim 4 is disposed on the driver controller controls the laser driver chip drives the laser to convert an electrical signal into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2) enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission;(the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2) and the collimating lens module collimates the optical signal, and enters the photodiode and is converted by the photodiode into an electrical signal; ,(the received signal is send to the photodiode 76 and the photodiode converts the received optical signal into electrical signal; see figure 2) the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal ;(amplifier 80 receiving the electrical signal 78 from the photo diode 76 and amplifies the received signal; see figure 2)

However Tzeng does not explicitly discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.
In a related field of endeavor, Peach discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) then the optical (the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

However the combination of Tzeng and Peach does not explicitly disclose at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.

In a related field of endeavor, Chen discloses at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; (prism 22 (transfer switch) is provided with the inputs 10, 12 and outputs 14 and 16, see figure 1B) the transceiving transfer switch to perform ;( prism 22 (transfer switch) is switching between the input and output, see figure 1B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prism of Chen with Tzeng and Peach to provide switching of the optical paths between the inputs and the outputs and the motivation is to provide bidirectional communication between the inputs and outputs.

Regarding claim 17, Tzeng discloses a free-space optical signal alignment and transmission system, comprising a driver controller,(free space optical transmission and reception system with laser driver 20 which is controlled by the microcontroller 16, see figure 2)  and wherein the free-space optical signal alignment and transmission device according to claim 5 is disposed on the driver controller controls the laser driver chip drives the laser to convert an electrical signal into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2) enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission;(the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2) and the collimating lens module collimates the optical signal, and enters the photodiode and is converted by the photodiode into an electrical signal; ,(the received signal is send to the photodiode 76 and the photodiode converts the received optical signal into electrical signal; see figure 2) the electrical signal is sent to the (amplifier 80 receiving the electrical signal 78 from the photo diode 76 and amplifies the received signal; see figure 2)

However Tzeng does not explicitly discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.
In a related field of endeavor, Peach discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) then the optical signal refracts or straightly passes through the lens array module ,(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of Peach with Tzeng to provide a single transmission and reception device for the 

However the combination of Tzeng and Peach does not explicitly disclose at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.

In a related field of endeavor, Chen discloses at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; (prism 22 (transfer switch) is provided with the inputs 10, 12 and outputs 14 and 16, see figure 1B) the transceiving transfer switch to perform a state switch ;( prism 22 (transfer switch) is switching between the input and output, see figure 1B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prism of Chen with Tzeng and Peach to provide switching of the optical paths between the inputs and the outputs and the motivation is to provide bidirectional communication between the inputs and outputs.

(free space optical transmission and reception system with laser driver 20 which is controlled by the microcontroller 16, see figure 2)  and wherein the free-space optical signal alignment and transmission device according to claim 6 is disposed on the driver controller controls the laser driver chip drives the laser to convert an electrical signal into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2) enters the collimating lens module and is collimated by it; and the collimated signal is sent to free space for transmission;(the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2) and the collimating lens module collimates the optical signal, and enters the photodiode and is converted by the photodiode into an electrical signal; ,(the received signal is send to the photodiode 76 and the photodiode converts the received optical signal into electrical signal; see figure 2) the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal ;(amplifier 80 receiving the electrical signal 78 from the photo diode 76 and amplifies the received signal; see figure 2)

However Tzeng does not explicitly discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array 
In a related field of endeavor, Peach discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) then the optical signal refracts or straightly passes through the lens array module ,(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

However the combination of Tzeng and Peach does not explicitly disclose at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.

In a related field of endeavor, Chen discloses at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; (prism 22 (transfer switch) is provided with the inputs 10, 12 and outputs 14 and 16, see figure 1B) the transceiving transfer switch to perform a state switch ;( prism 22 (transfer switch) is switching between the input and output, see figure 1B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the prism of Chen with Tzeng and Peach to provide switching of the optical paths between the inputs and the outputs and the motivation is to provide bidirectional communication between the inputs and outputs.

Regarding claim 19, Tzeng discloses a free-space optical signal alignment and transmission system, comprising a driver controller,(free space optical transmission and reception system with laser driver 20 which is controlled by the microcontroller 16, see figure 2)  and wherein the free-space optical signal alignment and transmission device according to claim 7 is disposed on the driver controller controls the laser driver chip drives the laser to convert an electrical signal into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2) enters the (the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2) and the collimating lens module collimates the optical signal, and enters the photodiode and is converted by the photodiode into an electrical signal; ,(the received signal is send to the photodiode 76 and the photodiode converts the received optical signal into electrical signal; see figure 2) the electrical signal is sent to the electrical signal amplifier chip, and the electrical signal amplifier chip amplifies the electrical signal and outputs the amplified signal ;(amplifier 80 receiving the electrical signal 78 from the photo diode 76 and amplifies the received signal; see figure 2)

However Tzeng does not explicitly discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module; then the optical signal refracts or straightly passes through the lens array module, at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.
In a related field of endeavor, Peach discloses then the optical signal refracts or straightly passes through the lens array module, sends the collimated signal to the lens array module;(the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3) then the optical signal refracts or straightly passes through the lens array module ,(the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the mirror for transmission/reception of optical signals of Peach with Tzeng to provide a single transmission and reception device for the transmitted and received signal and the motivation is to reduce the size of the optical transmission and reception apparatus.

However the combination of Tzeng and Peach does not explicitly disclose at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; the transceiving transfer switch to perform a state switch.

In a related field of endeavor, Chen discloses at least one information transceiver chip, information transceiver chip, and the information transceiver chip is further provided with a transceiving transfer switch; (prism 22 (transfer switch) is provided with the inputs 10, 12 and outputs 14 and 16, see figure 1B) the transceiving transfer switch to perform a state switch ;( prism 22 (transfer switch) is switching between the input and output, see figure 1B).
.

Claims 20 and 21 are rejected under 35 USC 103 as being unpatentable over Tzeng et al (US 7146105) in view of Peach et al (US 2014/0241731).
Regarding claim 20, Tzeng discloses a free-space optical signal alignment and transmission method, (optical transmitting subsystem 14, see figure 2) comprising the following steps: driving, by a driver controller by using a laser driver chip, a laser to convert an electrical signal to be transmitted into an optical signal; (laser driver 20 which is controlled by the microcontroller 16 drives the laser diode 24 and convert the data signal (electrical signal) into an optical signal, see figure 2)  the optical signal entering a lens array module, (the output of the laser diode 24 entering the MEMS mirror assembly 34, see figure 2) and collimating, by the collimating lens module, one or multiple paths of optical signals into a collimated light beam, which then enters free space for transmission ;(the collimator subsystem 28,30,32 collimates the received signal and the collimated signal is sent to the free space for transmission, see figure 2).



In a related field of endeavor Peach discloses refracting or straightly passing through the module; (the mirror 40 is formed by one lens and has fourth and fifth surface for passing (transmission/reception) of optical signals, see figure 3) and the optical signal transmitted out of the lens array module converging on an optical fiber for transmission or directly entering a collimating lens module (the transmitted and received optical signal is connected to the lens array module using an optical fiber 32, see figures 10, 11).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical fiber of Peach with Tzeng to provide an alternative way of transmitting and receiving optical signals and the motivation is to provide medium for transmission/reception of optical signals.

Regarding claim 21, Tzeng discloses the free-space optical signal alignment and transmission method according to claim 20, further comprising the following steps: then sending it to a photodiode ;(the receiving telescope sending the received optical signal into electrical signal, see figure 2)  or adjusting the light beam and then directly sending it to the photodiode; and converting, by the photodiode, the received  (photodiode 76 converting the received optical signal into electrical signal, see figure 2); and then sending the electrical signal to an electrical signal amplifier chip ;( amplifier 80 receiving the electrical signal 78 from the photo diode 76, see figure 2) and amplifying, by the electrical signal amplifier chip, the electrical signal and then outputting the amplified signal ;(the amplifier 80 outputting the amplified electrical signal into microcontroller 16, see figure 2).

However Tzeng does not explicitly disclose converging, by the collimating lens module, the optical signal transmitted from the free space, and then sending it to the optical fiber or directly to the lens array module; adjusting, by the lens array module, the light beam of the one or multiple paths of optical signals from the optical fiber, totally reflecting the light beam and.

In a related field of endeavor Peach discloses converging, by the collimating lens module, the optical signal transmitted from the free space, and then sending it to the optical fiber or directly to the lens array module ( the received signal from the telescope 24 is send to the reflective assembly 40 including a mirror and circulator 34 (lens array), see figure 3); adjusting, by the lens array module, the light beam of the one or multiple paths of optical signals from the optical fiber, totally reflecting the light beam (the reflective assembly 40 including a mirror and circulator 34 (lens array) adjust the received signal and is send to the photodiode, see figure 3), and.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Li et al (US 2016/0329961) discloses free space optical transceiver apparatus to provide an alignment with respect to another optical transceiver based on optical intensity across the optical detector, see figure 6.

b. Decker al (US 8748797) discloses a lens with first, second and third surface and pass through structure for transmitting and receiving optical signals, see figure 1A, 2.

c. Ford et al (US 5621829) discloses an optical switching device for selectively connecting at least one input fiber to at least one output fiber, see figure 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636